ITEMID: 001-23141
LANGUAGEISOCODE: ENG
RESPONDENT: AZE
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: KAZIMOVA v. AZERBAIJAN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant, Gulnare Kazimova, is an Azerbaijani national, who was born in 1956 and currently lives in Baku. She is represented before the Court by Mr Bagirov, a lawyer practising in Baku. At the time she lodged the application, she was serving her term of imprisonment.
The facts of the case, as submitted by the applicant, may be summarised as follows.
On 3 May 2001 she was arrested by the police on suspicion of fraud. At the police station, she was searched and interrogated. She was allegedly forced to make false accusations against herself, as dictated by the police officers. Furthermore, she was asked to sign a document regarding her arrest. She refused to sign the document as, being a Russian speaker, she was unable to read and understand the text of the document properly. One of the police officers signed the document on her behalf.
On 11 May 2001 the local court issued an order for her detention on remand. Throughout the period of detention, the applicant was not provided with a lawyer of her choice and received communications solely in Azeri, a language of which she allegedly understands only 10%. She was also refused the assistance of an interpreter.
On 17 September 2001 the Assize Court sentenced the applicant to three years’ imprisonment. She was convicted of fraud under Articles 178.1 and 178.2 of the Criminal Code.
The applicant appealed against this decision to the Appeal Court. She claimed that the Assize Court’s decision failed to reflect the factual elements of the case; nor did it take into account the mitigating circumstances. Claiming that the decision was unfair, she asked the Appeal Court to reconsider the judgment.
On 15 November 2001 the Appeal Court upheld the Assize Court’s decision as regards the finding of a guilt, but reduced the applicant’s term of imprisonment to one year. The applicant did not agree with this outcome and lodged a cassation appeal before the Supreme Court. Claiming total innocence, she asked for acquittal.
On 30 April 2002 the Supreme Court dismissed the applicant’s request and upheld the Appeal Court’s decision. It held that the Appeal Court’s conclusions were in accordance with the law and that the decision was fair and justified. The Supreme Court found no legal grounds for changing the Appeal Court’s decision.
The applicant lodged an additional appeal asking reconsideration of her case by the Supreme Court’s Plenary. She insisted that she had not committed any crime and that she should be acquitted.
On 26 September 2002 the Chairman of the Supreme Court rejected the applicant’s request and refused to bring the case to the Plenary’s consideration. The Chairman stated that all decisions of the appeal and cassation courts were based on and taken in accordance with the law. There was no legal ground either to quash or confirm and, furthermore, no point in bringing the case before the Plenary.
